Title: General Orders, 3 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 3rd 1776
Parole Albany.Countersign Quebec.


A General Court Martial of the Line, consisting of one Colonel, one Lieut. Colonel, one Major, and ten Captains, to sit to morrow morning at Ten O’Clock, to try all such Prisoners as shall be brought before them—All Evidences, and Persons concerned, to attend the court.
Frederick Roach, a Matross in the Regiment of Artillery, tried at a late General Court Martial, whereof Col. Baldwin was President for “Insulting and striking Capt. Hull and for insulting some Inhabitants on Long-Island”—The Court finding the Prisoner guilty of the charge, do sentence him to be whipped Thirty nine Lashes, on his bare back.
Edward McCartney of Capt. Hardenburgh’s Company, in Col. Ritzema’s Regiment, tried at the above General Court Martial, for “Desertion”—is found guilty by the Court, and by them sentenced to receive thirty-nine Lashes, on his bare back.
John Maxfield of Capt. Tylers Company, in Colonel Huntington’s Regiment, tried by the above General Court Martial for “Desertion”—The Court finding the Prisoner guilty of the Charge, do sentence him to be whipped Thirty-nine Lashes on his naked back for said offence.
Charles Bowen of Capt. Potter’s Company, in Col. Dayton’s Regiment, tried by the above General Court Martial for “Desertion” is found guilty by the Court and sentenced to be whipp’d Therty Lashes on his bare back.
The General approves of each of the foregoing sentences, and orders them to be put in Execution to morrow morning at guard mounting.
